[ex101002.gif] [ex101002.gif]

July 28, 2008

Hecla Limited

6500 N. Mineral Drive, Suite 200

Coeur D’Alene, Idaho 83815




Attention:

Dean W. McDonald

Dear Dr. McDonald:

Re:

Revised Offer Letter Regarding Golden Eagle Property

Effective as of the date first above written (the “Effective Date”) Midway Gold
Corp. and its wholly-owned subsidiary, Golden Eagle Holding Inc. (collectively,
“Midway”), hereby offer to purchase from Hecla Limited, (“Hecla”) a Twenty-Five
Percent (25%) undivided cotenancy interest in the real property situated in
Ferry County, Washington and described in Exhibit “A” hereto (the “Property”),
in addition to Hecla’s interest in that certain Golden Eagle Operating Agreement
between Santa Fe Pacific Gold Corporation (predecessor in interest to Echo Bay
Exploration Inc.) and Hecla Mining Company (now known as Hecla Limited) dated
September 6, 1996 (the “Operating Agreement”), all pursuant to the terms set
forth in this Offer Letter.  Midway and Hecla are collectively referred to
herein as the “Parties”.

1.

Representations and Warranties and Operating Agreement




Hecla represents and warrants that the Property is free from all encumbrances
made by, through or under Hecla.  Each Party respectively represents and
warrants that it is duly organized, has the full power and authority to enter
into this Offer Letter, and that the Offer Letter, when signed, constitutes a
valid and binding contract on its respective part.  The Parties acknowledge that
the Property is subject to the Operating Agreement, and Midway agrees to be
bound to, and act in accordance with, the terms of the Operating Agreement.

2.

Confidentiality

Midway shall keep all information and knowledge received during the period of
due diligence that ended July 3, 2008 confidential until the earlier of Closing
or the second anniversary of the Effective Date.

3.

Standstill

From the Effective Date until Closing or prior termination of this Offer Letter,
but no later than August 7, 2008, Hecla agrees not to directly or indirectly,
solicit, initiate or enter into discussions or any form of agreement for the
sale or transfer of the Property or any interest therein, with any third party,
or encourage or provide any information to any corporation or other entity
regarding an acquisition of the Property, subject only to Hecla giving 60 days’
notice to Echo Bay Exploration Inc. pursuant to the Operating Agreement.

4.

Purchase Price

The purchase price shall be Four Hundred Eighty-Three Thousand Three Hundred and
Thirty-Three United States Dollars (U.S.$483,333), payable at Closing (the
“Purchase Price”).

5.

Conditions to Closing

The following shall be conditions to Closing:

(a)

that Echo Bay Exploration Inc. shall not have elected to exercise that certain
preemptive right in respect to Hecla’s 25% interest in the Property under the
Operating Agreement and in the Operating Agreement itself; and

(b)

that Hecla shall notify Echo Bay of its decision not to elect to exercise that
certain preemptive right in respect to Echo Bay’s 75% interest in the Property
under the Operating Agreement and in the Operating Agreement itself; and

(c)

receipt by Midway of any necessary stock exchange or other regulatory approvals.

6.

Closing

Closing shall occur on August 7, 2008, or such earlier date as mutually agreed
by the Parties.  At Closing, Midway shall deliver the Purchase Price to Hecla by
wire transfer.  At Closing, Hecla shall deliver to Midway (a) a fully executed
Special Warranty Deed in the form of that attached hereto as Exhibit “B”, (b) a
fully executed Assignment of Grazing Lease Permit in the form of that attached
hereto as Exhibit “C”, and (c) a fully executed Assignment of Operating
Agreement in the form of that attached hereto as Exhibit “D”.

7.

Indemnification

Midway and its Affiliates shall defend, indemnify and hold Hecla and its
Affiliates, and their officers, directors, employees, and agents harmless from
and against any and all, without limitation, damages, losses, expenses, liens,
obligations, claims, demands and causes of action of every kind and character
for death, personal injury, property damage, or any other liability, whether
known or unknown, foreseeable or unforeseeable arising out of or relating to
ownership, possession or control of the Property; the condition of the Property;
rehabilitation or reclamation of the Property; any environmental liability of
any type whatsoever relating to the Property; and for any act or failure to act
under the terms of the Operating Agreement, including costs, fines, penalties,
attorneys’ fees and settlements to the full extent allowed by law.  This Section
shall be broadly interpreted to the benefit of Hecla.  For purposes of this
Section 7, “Affiliate” means any person organization or entity controlling,
controlled by or under common control, where “control” means the possession,
directly or indirectly, of the power to direct management and policies.

8.

Governing Law

This Offer Letter shall be governed in all respects, including validity,
interpretation and effect, by the laws the State of Washington, without giving
effect to the principles of conflicts of laws thereof, and the Parties hereby
irrevocably submit and consent to the jurisdiction of the courts of the State of
Washington, in respect of any matter arising hereunder or in connection
herewith.

9.

Other

This Offer Letter may be executed and evidenced by a facsimile copy thereof and
all such counterparts or facsimile counterparts shall constitute one document.
 This Offer Letter will be binding upon, and will enure to the benefit of and be
enforceable by the Parties hereto and their respective successors, and assigns;
provided that no assignment of this Offer Letter will be permitted without the
written consent of the other Party.  Each of Hecla and Midway shall each be
responsible for its own costs and charges incurred with respect to this Offer
Letter and Closing including, without limitation, all costs and charges incurred
prior to Effective Date and all legal, accounting and brokers or finders fees
and disbursements relating to this Offer Letter.  The Parties will take such
actions and execute such instruments as necessary to effectuate the intent of
this Offer Letter.

10.

Survival

Sections 2, 7, 8, and 9 shall survive Closing.  Sections 2, 8, and 9 shall
survive any termination of this Offer Letter.

Please sign this Offer Letter in the space provided to confirm our mutual
understanding and agreement as set forth herein and return a signed copy to the
undersigned.




Sincerely,

Accepted




GOLDEN EAGLE HOLDING INC.

HECLA LIMITED




By:

By:
/s/ Doris Meyer

/s/ Phillip Wolf

Authorized Signatory

Authorized Signatory




MIDWAY GOLD CORP.




By:
/s/ Doris Meyer

Authorized Signatory



